Title: From Benjamin Franklin to David Hartley, 15 December 1781
From: Franklin, Benjamin
To: Hartley, David


My Dear Friend,
Passy, Dec. 15, 1781
I received your favour of September 26, containing your very judicious proposition of securing the spectators in the opera and play-houses from the danger of fire. I communicated it where it might be useful. You will see by the inclosed that the subject has been under consideration here. Your concern for the security of life, even the lives of your enemies, does honour to your heart and your humanity. But what are the lives of a few idle haunters of play-houses compared with the many thousands of worthy men and honest industrious families butchered and destroyed by this devilish war! O! that we could find some happy invention to stop the spreading of the flames, and put an end to so horrid a conflagration! Adieu, I am ever, yours most affecttionately,
B. Franklin.
